Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]). County Court properly refused to suppress defendant’s statements to the police. The testimony at the suppression hearing supports the court’s conclusion that those statements were not the product of a Payton violation. Defendant was not arrested at his home but, rather, he voluntarily consented to accompany the police officers to the police station and made the statements in question there (see People v Locke, 25 AD3d 877, 878-879 [2006], lv denied 6 NY3d 835 [2006]; People v Shene, 291 AD2d 823 [2002], lv denied 98 NY2d 655 [2002]). Present — Scudder, EJ., Fahey, Garni, Green and Gorski, JJ.